Wheeler, Ch. J.
The evidence establishes indisputably, that the note sued on was the separate property of the wife. To entitle the defendants to have their account allowed, as a set-off against the note, they must have produced evidence, sufficient to establish the account as a legal charge against the separate estate of the wife. This they have manifestly failed to do.
The objection to the testimony of the witness, Burns, was well taken, and it was rightly excluded. The defendants, by their answer, did not seek or ask a recovery against the husband; nor was the account sufficiently proved, to entitle them to a recovery.
There is no error in the judgment, and it is affirmed.
Judgment affirmed.*